Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s amendment filed on 11/16/2020 is acknowledged.
3.	Claims 56-93 are pending and under consideration.  
4.	Applicant’s IDS document filed on 04/07/2021 has been considered. 
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claims 56-68, 70-78, 80-85, 87-88, 90-91 and 93 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schneider et al. (PTO-892; Reference U).
	Schneider et al. teaches Patients were treated with omalizumab by using European dosing
guidelines based on weight and serum total IgE level30 for 12 weeks to minimize the IgE bound to FcεR1 on mast cells and basophils31 (Fig 1). In week 12, patients were admitted to the Clinical and Translational Study Unit for initiation of oral desensitization. Eleven doses (0.1, 0.5, 1.5, 3, 7, 15, 30, 60, 125, 250, and 500 mg; cumulative dose, 992 mg peanut flour) were administered over a period of 6 hours. Clinical research pharmacists prepared all doses. After the rush desensitization, all subjects returned the next day to the Clinical and Translational Study Unit to start the slower up-dosing escalation phase, beginning at 500 mg peanut flour. Subjects
received subsequent doses at home for the next 6 days and were instructed not to exceed the specifically assigned doses at home, not to consume other peanut-containing products, and not to 
times. Home diary forms were provided to record the dose date, time taken, symptoms occurring after the dose or any other time, and medications taken each day. For the next 8 weeks (weeks 12-20), the subjects returned weekly for each increase in the daily oral dose to a dose of 4000 mg peanut flour (doses, 750, 1000, 1250, 1600, 2000, 2600, 3250, and 4000 mg peanut flour). At week 20, after subjects reached the 4000 mg daily dose, omalizumab was discontinued, but daily oral peanut dosing continued.
A second DBPCFC was conducted 12 weeks after discontinuing the omalizumab (approximately week 32 of the study, and after 4 elimination half-lives of omalizumab). The challenge consisted of 5 doses (peanut or placebo, administered orally every 15 minutes, 500, 750, 1250, 2000, and 3500 mg; cumulative dose 8000 mg peanut flour, equivalent to about
20 peanuts). If the subject passed the DBPCFC, an open challenge of 8000 mg peanut flour was given 16 hours later. Allergic reactions occurring during the protocol were scored by using the system developed by Bock32 (see the Appendix in this article’s Online Repository at www.jacionline.org). After the DBPCFC, subjects continued on 10 to 20 daily peanuts orally per day. 
	Claims 56-68, 70-78, 80-85, 87-88, 90-91 and 93 are included in this rejection because the comprising language does not limit the methods to only the specific doses recited in the claims.  Additional dosages can be added to the method and still anticipate.  Each dose of the reference teaching was tolerated before administration of the next dosage.  
	The reference teachings anticipate the claimed invention.
s 56-93 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Varshney et al. (IDS filed on 04/07/2021; Reference 89).
	Varshney et al. teaches an initial day escalation phase. The initial day escalation phase was performed on the research unit at each institution with appropriate emergency medications available. Dosing began at 0.1 mg peanut protein or placebo; doses were approximately doubled every 30 minutes until 6 mg was reached or the subject had symptoms. The highest tolerated dose was the starting dose for the build-up phase and was given on the research unit the following day. Subjects not tolerating at least 1.5 mg were withdrawn from the study.
Home dosing. Subjects were instructed to ingest each dose mixed in a vehicle food (diluent) daily. On the basis of patterns observed during our open-label study, we advised subjects to hold dosing if febrile or ill and to take all doses on a full stomach. Dosing was resumed at home if the subject missed less than 3 daily doses; subjects returned for an observed dose if 3 to 5 doses were missed. Build-up visits. Subjects returned every 2 weeks for approximately 44 weeks for dose escalations. Doses were increased by 50% to 100% until the 75-mg dose and were then increased by 25% to 33% until the 4000-mg maintenance dose was reached. Maintenance phase. After reaching the maintenance dose of peanut flour or placebo, subjects ingested the dose daily for 1 month and then returned for the first oral food challenge (OFC) at week 48.(In particular, page 655, whole document).
The reference teaches premeasured peanut flour (from Partially Defatted Peanut Flour 12% Fat Light Roast; Golden Peanut Co, Alpharetta, Ga; 2 g flour 5 1 g peanut protein)
doses were mixed in a food vehicle of the subject’s choosing and taken in 2 to 3 bites. Ap-

	Claims 56-93 are included in this rejection because the comprising language does not limit the methods to only the specific doses recited in the claims.  Additional dosages can be added to the method and still anticipate.  Each dose of the reference teaching was tolerated before administration of the next dosage.  
	The reference teachings anticipate the claimed invention.  
8.	Claims 56-93 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jones et al. (IDS filed on 04/07/2021; Reference 41).
	Jones et al. teaches peanut protein (from Partially Defatted Peanut Flour 12% Fat Light Roast; Golden Peanut Company, Alpharetta, Ga; 2 g flour 5 1 g peanut protein) doses
were premeasured and mixed in a food vehicle of the subject’s choosing and taken in 2 or 3 bites. Approximately 240 mg peanut protein equals 1 whole peanut. (In particular, page 293, whole document). 
The OIT protocol: Peanut OIT consisted of 3 phases: initial day escalation, buildup, and
maintenance. Patients were instructed to eliminate peanut protein otherwise from their diets. During dosing, subjects were asked to keep a diary of any missed doses or adverse symptoms. Self-administered epinephrine was provided to all patients. A member of the study team was available by pager and phone at all times throughout the study. Initial day escalation phase. The initial day escalation phase was undertaken at the research unit at each institution. Intramuscular
epinephrine, oral and intravenous doses of diphenhydramine, and albuterol were at the bedside at all times. Dosing began at 0.1 mg peanut protein, followed by an approximate doubling every 30 
	Claims 56-93 are included in this rejection because the comprising language does not limit the methods to only the specific doses recited in the claims.  Additional dosages can be added to the method and still anticipate.  Each dose of the reference teaching was tolerated before administration of the next dosage.  
	The reference teachings anticipate the claimed invention.  
9.	Claims 56-93 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hofmann et al. (IDS filed on 04/07/2021; Reference 39).
Hofmann et al. teaches the OIT protocol consisted of 3 phases: (1) an initial escalation day, (2) a buildup phase, and (3) a home dosing phase. The goal of OIT was to achieve

Research Unit (DCRU), an intravenous catheter was inserted, and diphenhydramine, epinephrine, and albuterol were made immediately available. Each subject first ingested 0.1 mg of peanut protein (Golden Peanut Co, Alpharetta, Ga) mixed in a food vehicle (diluent). The dose was doubled every 30 minutes until a maximum dose of 50 mg of peanut protein (cumulative peanut protein, 99 mg) was ingested. If the subject had a mild reaction to a dose, the next dose was determined at the discretion of the investigator: the investigator administered the last previously tolerated dose, waited an additional amount of time between doses, or repeated the current dose. If the subject tolerated this dose, the desensitization process resumed. If the subject continued to have symptoms or if the symptoms were moderate or severe, the desensitization process was discontinued and the highest tolerated dose was recorded. Symptoms were treated as medically indicated. Vital signs were recorded before each dose was given. On completion of the initial escalation day, the patient was observed for a minimum of 2 hours. The subject was then discharged home with self- injectable epinephrine after instructions were given to the parents regarding its use. The subject returned to the DCRU the following day for an observed
ingestion of the maximum tolerated dose of peanut protein. This dose became the starting dose for home dosing. Buildup phase and home dosing phase The subject ingested the daily dose every day at home for a minimum of 2 weeks. If the home doses were well tolerated, the subject underwent an observed dosage escalation schedule whereby the daily dose was increased by
25 mg every 2 weeks at the DCRU until a 300-mg dose was reached. The 300- mg dose was ingested daily for a period of either 4 or 24 months (2 different groups). All initial escalation day 
E1 in this article’s Online Repository at www.jacionline.org). (In particular, page 287, whole document). 
	Claims 56-93 are included in this rejection because the comprising language does not limit the methods to only the specific doses recited in the claims.  Additional dosages can be added to the method and still anticipate.  Each dose of the reference teaching was tolerated before administration of the next dosage.  
	The reference teachings anticipate the claimed invention.  
10.	 No claim is allowed.
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
February 12, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644